Citation Nr: 1646276	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  14-13 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for bilateral eye disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D. N.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1952 to August 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In September 2016, the Veteran testified at a hearing conducted before the undersigned.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Veteran's September 2016 Board hearing, the Veteran reported that his bilateral hearing loss has become more severe since his last VA examination in May 2007 and that his service-connected bilateral eye disability has also worsened since his last VA examination in March 2014.  The Veteran has also stated that he has undergone treatment at the Brooklyn VA Medical Center (VAMC), the Manhattan VAMC, and the Northport VAMC.  A remand for current VA examinations to assess the current severity of the Veteran's service-connected bilateral hearing loss and bilateral eye disability is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Additionally, an effort should be made to obtain any records pertaining to ongoing treatment the Veteran has received that are not already on file.  38 U.S.C.A. 
§ 5103A (c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records and associate them with the virtual claims file.

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Arrange for a VA audiology examination to determine the current severity of the Veteran's bilateral hearing loss.  The entire claims file, to include a complete copy of this Remand, must be made available to and be reviewed by the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  The examiner must provide a full description of all functional deficits caused by service-connected bilateral hearing loss.

3. Arrange for the Veteran to undergo a VA examination to address the severity of the bilateral eye disability that is specifically attributable to the Veteran's service-connected bilateral pterygium.  The entire claims file, to include a complete copy of this Remand, must be made available to and be reviewed by the designated examiner.  The examiner should identify and completely describe all current symptomatology, including the Veteran's lay statements regarding the extent of the pterygium.  The examiner must provide a full description of all functional deficits caused by service-connected pterygium.

4. Readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case with an appropriate period of time allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

